In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00194-CR



          JESSIE DWIGHT BAKER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 115th District Court
                Marion County, Texas
                Trial Court No. F14342




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION
           Jessie Dwight Baker was convicted by a Marion County jury of aggravated sexual assault

of a child,1 and the jury assessed punishment of ten years’ incarceration.

           Baker’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Counsel has filed a

brief pursuant to Anders v. California and has provided an evaluation of the record explaining why

he believes there are no plausible appellate issues to be advanced. See Anders v. California, 386
U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

            Counsel sent a copy of the brief to Baker, provided him with a copy of the record, and

advised Baker of his right to review the record and file a pro se response. On January 22, 2018,

we notified Baker that his pro se brief was due on February 21, 2018. Baker has filed neither a

pro se response nor a motion requesting an extension of time in which to file such a response.

           We have reviewed the entire appellate record and have independently determined that no

reversible error exists. Yet, in Anders cases, appellate courts “have the authority to reform

judgments and affirm as modified in cases where there is non-reversible error.” Ferguson v. State,



1
    See TEX. PENAL CODE ANN. § 22.021(a)(1)(A), (2)(B) (West Supp. 2017).


                                                        2
435 S.W.3d 291, 294 (Tex. App.—Waco 2014, pet. struck) (comprehensively discussing appellate

cases that have modified judgments in Anders cases). Here, non-reversible error is found in the

trial court’s assessment of attorney fees to cover the costs of Baker’s court-appointed counsel.

          The trial court’s judgment ordered Baker to pay $400.00 in attorney fees for court-

appointed counsel. Under Article 26.05(g) of the Texas Code of Criminal Procedure, a trial court

has the authority to order the reimbursement of court-appointed attorney fees only if “the court

determines that a defendant has financial resources that enable him to offset in part or in whole the

costs of the legal services provided, including any expenses and costs.” TEX. CODE CRIM. PROC.

ANN. art. 26.05(g) (West Supp. 2017). “[T]he defendant’s financial resources and ability to pay

are explicit critical elements in the trial court’s determination of the propriety of ordering

reimbursement of costs and fees” of legal services provided. Armstrong v. State, 340 S.W.3d 759,

765–66 (Tex. Crim. App. 2011) (quoting Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App.

2010)).

          The record contains a separate finding from the trial court that Baker is indigent and did

not have the financial resources to pay the fees of his appointed attorney. However, the order to

pay attorney fees is still contained in the court’s judgment and in its bill of costs. Accordingly, we

modify the trial court’s judgment by deleting the assessment of attorney fees.




                                                  3
         We affirm the trial court’s judgment, as modified.2




                                                       Josh R. Morriss III
                                                       Chief Justice

Date Submitted:            March 22, 2018
Date Decided:              March 23, 2018

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           4